PER CURIAM.
This appeal is from an order overruling pleas of privilege filed by L. R. Grigsby, Francis Walton and Rylan Walton, defendants below, appellants. Appellees are J. E. Allison, H. E. Adams, Pate W. Brunt, Marshall Rackley, Otis Dison, L. B. De-brew and R. R. Cole, plaintiffs below.
Appellants duly filed their brief in this Court on September 1, 1958. On October 28, 1958, appellees filed their brief the full contents of which we quote:
"Comes now J. E. Allison, et al., Plaintiffs below, and advise the Court that the controversies between the Plaintiffs below and the Defendants below involved in this suit had been settled and compromised, and the suit against the Appellants in this action dismissed, and this suit has become moot.”
Appellants not having replied to this brief we issued notice to appellants that in view of the contents of such brief we believed a motion to dismiss the appeal would be in order. No reply to this suggestion has been made.
We accept as true the statement made by appellees that their suit against appellants has been settled and dismissed. It follows that this appeal is moot and should be dismissed. It is so ordered.
Appeal dismissed.